Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks and IDS filed August 2, 2022.
The amendments of claims 1, 5-15, 17, and 20-29 as well as the cancellation of claims 3-4, 16, and 18-19 are acknowledged. Additionally, the replacement drawing for Fig. 277 is acknowledged and the terminal disclaimer regarding US 10,994,871 is acknowledged.

Allowable Claims
Claims 1-2, 5-15, 17, and 20-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the double patenting rejection is withdrawn in light of the filed terminal disclaimer. Additionally, Lanigan et al. (US 2015/0157537) does not disclose the amended claim limitations of claims 1 or 15, nor does Lanigan disclose their dependent claims. In Lanigan, the cover moves from left to right, controlled by the slider beam/spring (see para. 307), in order to control access of a syringe to septum 146. Consequently, the cover is designed to move right such that it is directly over the septum and then left such that it does not completely cover the septum (see Figs. 5A-5B). Due to this required positioning, one of ordinary skill in the art would not be motivated to have the device of Lanigan include the cover portion sliding downward over a bottom portion in relation to an unlocked configuration, as the sliding goes across the bottom portion, and not towards the bottom portion (which would be required for downward movement). Furthermore, claim objections are withdrawn in response to amendments of the claims and the drawing objection is withdrawn in response to the filed replacement drawing. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781